Title: To George Washington from Richard Peters, 24 October 1776
From: Peters, Richard
To: Washington, George



Sir.
War Office [Philadelphia] Octr 24th 1776

The Board of War have directed me to enclose you the Plan they intended to present to Congress for preventing Abuses in Regiments or Companies recieving more Rations than they are entitled to; an Evil which has been complained of perhaps with too much Foundation.
It frequently happens that sick Soldiers are either left behind at Posts or Places thro’ which their Regiments or Companies are marching, or they are sent to Hospitals at a Distance from their Corps. These unhappy People, or some of them, are often thought incurable & discharged by the Director or Surgeon of the Hospital as unfit for Service, & turned out to beg their Subsistence to their Homes, or Places of their former residence, altho’ they may have Pay due to them sufficient to support them. This not only raises Compassion & from this Motive should be remedied, but is extremely detrimental to the Service, by deterring others from enlisting. The Board therefore have thought that the Soldiers, so discharged, should have it in their Power to recieve their Pay in whatever Part of the States they may be; & have accordingly formed a Plan to enable them to do it, & request your Excellency’s Advice on both these Subjects. With the greatest Respect I have the Honour to be your obedt humble Servt

Richard Peters Secy

